Citation Nr: 1425370	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active from July 1964 to July 1968, to include service in the Republic of Vietnam.  The Veteran died in August 1997.  The appellant is the Veteran's seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently returned to the RO in Houston, Texas.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record.   


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during that service.  

2.  The Veteran died in August 1997 of a stroke or cerebrovascular event with an underlying cause of a blast crisis of chronic myelogenous leukemia (CML) and CML.  

3.  CML is etiologically related to exposure to Agent Orange while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

A disability incurred in active service caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2013).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant has asserted that the Veteran's CML that caused his death was related to the exposure to herbicides while serving in the Republic of Vietnam.  A review of the Veteran's service separation form verifies the fact that the Veteran did have service in the Republic of Vietnam.  Therefore, exposure to herbicides during service is presumed.  

A review of the post-service medical evidence of record shows that the Veteran was seen by a private physician in August 1994, at which time he was diagnosed with CML.  The Veteran's private physician requested a report from the Toxic Poison Control Agency as to whether chemical exposure was a cause of CML.  In October 1994, the Veteran's physician received the requested report, which stated that patients exposed to Benzene and Benzene-like products had a high liklihood of developing CML.  Despite undergoing treatment for CML, the Veteran died in August 1997 of a stroke-cerebrovascular event with an underlying cause of a blast crisis of CML and CML.  

The Board notes that Benzene is commonly known to be part of the chemical make-up of Agent Orange.  Therefore, as the Veteran is presumed to have been exposed to Agent Orange, a herbicide agent used in Vietnam, exposure to Benzene is also found.

The Veteran is presumed to have been exposed to Agent Orange.  The Veteran was diagnosed with CML in 1994 and his private physician obtained a report that indicated CML was likely the result of exposure to Benzene.  Benzene is known to be a part of the chemical make-up of Agent Orange.  Therefore, CML is considered to be directly related to the Veteran's active service and CML was a cause of the Veteran's death.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


